Citation Nr: 0912049	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  06-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for arterial 
hypertension, claimed as secondary to service-connected 
diabetes.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and anxiety, 
claimed as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which in pertinent part denied service connection for 
arterial hypertension and depressive disorder.  

In his Form 9, the Veteran requested a personal hearing 
before a local hearing officer.  The hearing was scheduled in 
July 2006; however, the Veteran submitted a statement 
indicating he was canceling the hearing.  This is considered 
a withdrawal of the hearing request.  See 38 C.F.R. 
§ 20.702(e) (2008).  

The Board acknowledges that additional evidence has been 
received since the April 2006 Statement of the Case (SOC) and 
prior to certification.  This includes VA medical center 
(VAMC) records and a September 2006 VA examination for 
diabetes.  The issue decided herein is for service connection 
and the Board concedes the existence of a current psychiatric 
disability.  The critical question in this case is whether 
such disability is related to active military service or 
service-connected disability.  A review of the additional 
evidence does not show any findings or medical opinions 
regarding the etiology of the Veteran's psychiatric 
disability.  Thus, the Board finds that a remand for the RO 
to consider this evidence in the first instance would serve 
no useful purpose and is not required.  See 38 C.F.R. 
§§ 19.31, 19.37 (2008); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 

The issue of service connection for arterial hypertension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.





FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the Veteran currently has an acquired psychiatric disorder, 
to include depression or anxiety, which is related to active 
military service or service-connected diabetes.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to 
include depression or anxiety, is not warranted.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or Supplemental Statement of the Case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In December 2004, the RO issued a letter notifying the 
Veteran of the evidence necessary to substantiate his claim 
for service connection for depression.  The Veteran was 
advised of the information and evidence VA would provide and 
of the information and evidence that he was responsible for 
providing.  He was asked to submit any evidence in his 
possession that pertained to his claim.  By letter dated in 
May 2007, the RO provided additional information regarding 
how VA assigns disability ratings and effective dates.  The 
Board acknowledges that the case was not readjudicated 
following this notice.  However, as the claim is denied 
herein, the Board finds that the Veteran was not prejudiced 
by the timing of the notice and it did not affect the 
essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Review of the 
record clearly shows that the Veteran has been advised of the 
information necessary to substantiate his claims for service 
connection and he has had an opportunity to meaningfully 
participate in the adjudicative claims process.  Thus, any 
errors or deficiencies regarding notice are considered 
harmless.  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service records, other relevant treatment records, 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2008). 

The claims file contains the Veteran's service treatment 
records and VAMC records.  Records were requested from Dr. 
A.M. and Dr. J.I. in February 2005 and it appears that 
records were received from Dr. J.I.  In May 2005, the RO 
submitted a second request for records from Dr. A.M. and the 
Veteran was notified that these records had not been 
received.  He subsequently submitted private medical records.  
Records were requested from Dr. I.A. in August and October 
2006, but were not received.  No further action is necessary 
regarding identified private medical records.  See 38 C.F.R. 
§ 3.159(c)(1) (2008).  The Veteran was provided a VA 
examination for mental disorders in January 2005.  

The Board has considered the argument of the Veteran's 
accredited representative that the VA examination was 
inadequate because the examiner did not discuss the possible 
link between the Veteran's claim disability and his service 
in Vietnam.  However, in this regard, the Board notes the 
holding in Robinson v. Mansfield, 21 Vet. App. 545 (2008), 
wherein the Court held that the Board is not obligated to 
investigate all possible theories of entitlement.  In 
reaching that conclusion, the Court observed that the duty to 
provide a medical examination as to whether a particular 
theory of service connection has merit is explicitly limited 
to situations where there is already some evidence in the 
record of a current disability and some evidence that 
indicates that the disability may be associated with the 
claimant's military service. 38 U.S.C. § 5103A(d)(2)(B).  The 
Court determined that, had Congress had wanted the Secretary 
to automatically provide an examination on all possible 
theories, § 5103A would not read the way it does.  In this 
regard, the Court concluded that, if the evidence is 
insufficient to reach the low threshold necessary to trigger 
the duty to assist, see McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006), then any failure to discuss the theory is not 
prejudicial.

In this case, the veteran has not alleged any continuity of 
symptomatology between the claimed disability and his 
military service.  Thus, there is no lay evidence suggesting 
a direct association between his current disability and 
service.  Rather, he has claimed that he has a psychiatric 
disorder secondary to service-connected diabetes mellitus.  
This was addressed in the VA examination.  As there is no 
other competent or lay evidence suggesting any association 
with service, the Board finds that an examination to explore 
that theory of entitlement is not warranted under the 
criteria set forth in McLendon.  See Wells v. Principi, 326 
F. 3d 1381 (Fed. Cir. 2003).  In short, the Board finds that 
an examination on the issue of direct service connection is 
not necessary in this instance.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran contends that he has a mental disorder due to his 
service-connected diabetes.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

On report of medical history completed at the time of his 
pre-induction examination in January 1967, the Veteran 
reported excessive worry.  However, his psychiatric system 
was reported as normal on clinical evaluation and he is 
entitled to the presumption of soundness.  See 38 C.F.R. 
§ 3.304(b) (2008).  On report of medical history completed at 
the time of his separation examination in July 1969, the 
Veteran denied depression, excessive worry, or nervous 
trouble of any sort.  It does not appear that his psychiatric 
system was evaluated at that time.
 
On VA examination in May 1974, the Veteran's nervous system 
(neurological and psychiatric) was reported as within normal 
limits.

The Veteran underwent a VA mental disorders examination in 
January 2005.  The examiner noted that he was evaluated for 
the first time ever at a VA clinic in November 2004 with a 
diagnosis of major depressive disorder, recurrent and 
dysthymia.  There was no past history of psychiatric 
treatment or hospitalization.  The Veteran reported that in 
the last year he had been having episodes of feeling sad and 
depressed of three days duration.  On certain occasions, he 
was excessively worried about all his problems and about 
decisions he has to make.  Currently, he was not feeling sad 
or depressed or anxious.  Following clinical interview and 
mental status examination, diagnosis was depressive disorder, 
not otherwise specified, at present in remission of symptoms.  
The examiner indicated that there was no objective evidence 
in the claims folder and in the clinical history and mental 
status examination to establish that the Veteran's depressive 
disorder is produced by the direct physiological effect of 
his diabetes or that his depressive disorder was precipitated 
by his diabetes.  Based on these findings, the examiner 
opined that the Veteran's depressive disorder was not related 
to his diabetes.  

VA treatment record dated in August 2005 notes that the 
Veteran has been feeling very anxious lately, which he 
relates to his diabetes.  He reported that he has a niece who 
is a neurologist and she treats him for different ailments.  
He does not accept any type of medication to alleviate 
symptoms of anxiety or depression for fears of hurting his 
internal organs.  Diagnosis was anxiety disorder.  

There is no evidence of treatment for depression or anxiety 
during service and evidence of record does not show a 
diagnosis of an acquired psychiatric disorder for many years 
following discharge from service.  There is also no medical 
evidence relating current disability to active military 
service or events therein, and the Veteran has not argued 
that the claimed psychiatric disorder is directly related to 
service.  Thus, service connection on a direct basis is not 
warranted.  

Considering the claim on a secondary basis, the Board finds 
the VA examination highly probative.  The examiner had access 
to and reviewed the Veteran's claims file and electronic 
record and provided detailed rationale for his opinion that 
current disability was not related to service-connected 
diabetes.  The record does not contain competent medical 
evidence to the contrary.  

The Board has considered the veteran's lay assertions that he 
experiences anxiety and depression, and that he believes such 
symptoms to be due to his diabetes.  Certainly, he is 
competent to report symptoms, and his testimony in that 
regard is entitled to some probative weight.  However, as 
noted above, a lay person is not competent to offer an 
opinion on complex medical questions, and the Board believes 
that, as a lay person, the veteran is not competent to offer 
an opinion as to the underlying etiology of those symptoms, 
to include opining as to the most appropriate Axis 1 
diagnosis to account for his symptomatology, or ultimately 
relating such diagnosis to his service-connected diabetes.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder). 

In this instance, the Board believes the conclusions of the 
competent VA health care specialist to be the most probative 
evidence of record as to the etiology of the Veteran's 
complaints.  As noted, the VA examiner conducted a thorough 
examination, and concluded that the Veteran had a depressive 
disorder, but that the disability was noted related to his 
service-connected disability.  Therefore, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection and the doctrine of reasonable doubt 
is not for application.  See 38 C.F.R. § 3.102 (2008).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include depression and anxiety, is denied.  


REMAND

The Veteran contends that his current hypertension is related 
to service-connected diabetes.  

Review of outpatient records indicates the Veteran was 
diagnosed with diabetes in approximately 1987.  The exact 
date the Veteran was diagnosed with hypertension is not clear 
from the outpatient records, although it appears to have 
post-dated the diagnosis of diabetes.  VA primary care follow 
up note dated in March 2003 includes an assessment of history 
of diabetes mellitus type II high blood pressure 
microvascular disease.  It was noted that blood sugar control 
was important to prevent further microvascular complications.  
Lisinopril was prescribed.

VA examination in January 2005 noted that the Veteran's 
hypertension was discovered in 1990 and that he has been a 
diabetic for 20 years.  Diagnosis was arterial hypertension, 
under control.  The examiner indicated that arterial 
hypertension was not as likely as not due to or related to 
the Veteran's service-connected diabetes.  

The Board has considered the negative VA opinion, but notes 
that the examiner did not provide any rationale for his 
opinion or discuss the fact that diabetes predated the 
diagnosis of hypertension.  The Board observes that the 
Veteran underwent a VA examination for diabetes in September 
2006.  The examiner, however, did not discuss whether there 
was a relationship between diabetes and hypertension.  
Considering the absence of rationale for the negative opinion 
and the VA primary care note suggesting a relationship 
between diabetes and hypertension, the Board finds that 
additional examination and medical opinion is warranted.  See 
38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination for 
hypertension.  All necessary diagnostic 
tests, if any, should be completed.  The 
claims file should be provided to the 
examiner for review, and the examiner 
should note that it has been reviewed.  
After reviewing the file, the examiner 
should render an opinion as to whether the 
Veteran's currently diagnosed hypertension 
is related to or aggravated by service-
connected diabetes.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  If the examiner does 
not discuss the basis for his opinion, the 
RO should return the examination as 
inadequate.  

2.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to service connection for 
hypertension.  All applicable laws and 
regulations should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a SSOC.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


